Citation Nr: 1144598	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, diagnosed as IgM nephropathy.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In various statements and his testimony, the Veteran asserted that his doctor, Dr. K.C. of Kaiser Permanente, stated that pushing planes in service put on a strain on his kidneys and contributed to his current kidney disorder.  See, e.g., Hearing Transcript, page 3.  The claimant submitted copies of a February 2007 e-mail from Dr. K.C. indicating that the doctor had been treating him for nephritic syndrome resulting from IgM nephropathy.  In that e-mail, Dr. K.C. did not relate the Veteran's kidney disorder to active service.  In one copy of that e-mail, the claimant added in his own handwriting what Dr. K.C. alleged said about the relationship between his kidney disease and active service.  A lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The RO must afford the appellant the opportunity to submit a statement from Dr. K.C.

At the hearing, the Veteran testified that he is still being treated at Kaiser Permanente in Richmond, California, and that it is the only source of his medical treatment for his kidney disorder.  Hearing Transcript, pages 3-4.  The Veteran last submitted records from that facility in May 2008.  The RO should obtain all records from that facility since May 2008.  

In light of the Veteran's reporting of strenuous activity moving planes during service, which he is competent to report and the Board finds credible, a VA examination addressing a relationship between the current kidney disease and active service is necessary.

The Veteran's VA audiological examination was in February 2008.  Although the Veteran testified about his functional impairment from his bilateral hearing loss (see Hearing Transcript, page 7), the United States Court of Appeals for Veterans Claims (the Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   In light of above, another VA audiological examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The RO must obtain all treatment records from Kaiser Permanente in Richmond, California, since May 2008.  Any such records should be associated with the Veteran's VA claims folder.  

2.  The RO must inform the Veteran that he should submit a statement from Dr. K.C indicating that his Veteran's kidney disorder related to active service, to include strenuous activity while pushing planes, which purportedly resulted in the straining of his kidneys.  Any such statement should be associated with the appellant's VA claims folder.  

3.  Thereafter, the RO should schedule the Veteran for an examination to determine the nature and etiology of the current kidney disorder.  All indicated tests must be accomplished.  The claims folder is to be made available to the examiner.  Accepting the appellant's reporting of engaging in strenuous activity moving planes in service as credible, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the claimant's kidney disease is related to active service, including the above-mentioned strenuous activity.  A complete rationale for any opinion offered must be provided.

4.  Thereafter, the RO should schedule the Veteran for a VA audiology examination to determine the current nature, extent, and severity of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss.  The examiner must provide a full description of the effects of the Veteran's bilateral hearing loss on his ability to work if he were to work.  The examiner must furnish detail regarding the effects of the disorder on the claimant's ordinary activity, and the limitation of activity caused by the disorder; and fully describe the functional effects caused by the hearing loss.  Accepting the appellant's reporting of symptomatology of ringing in the ears as credible, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the claimant's tinnitus is related to active service, including the in-service noise exposure.   The examiner must provide a rationale for any opinions given.

5.  The Veteran is to be notified that it is his responsibility to report for the ordered examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

6.  After the development requested is completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for a kidney disorder, and entitlement to an initial compensable rating for bilateral hearing loss.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



